Citation Nr: 9908997	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  98-01 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds, to include a chronic shoulder and back 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 





INTRODUCTION

The veteran has active duty from January 1968 to June 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas, which denied the veteran's claim of 
entitlement to service connection for residuals of shell 
fragment wounds, to include scars and a chronic shoulder and 
back disability.

The Board notes that in September 1997, the RO granted 
service connection for multiple scars, well-healed, 
postoperative, drainage with abscess.  Accordingly, as the 
veteran has already been granted service connection for his 
scars, the issue has been recharacterized as stated on the 
cover page of this decision.  See 38 C.F.R. § 4.14 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No competent medical evidence has been presented or 
secured to render plausible the veteran's claim that he has 
residuals of shell fragment wounds, to include a chronic 
shoulder and back disability, as a result of combat during 
his service in Vietnam.


CONCLUSION OF LAW

The claim for service connection for residuals of shell 
fragment wounds, to include a chronic shoulder and back 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See 38 C.F.R. § 3.303 (d) (1998).

If a condition noted during service is not shown to be 
chronic, then generally a continuity of symptoms after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).  The chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Appeals 
for Veterans Claims' case law, lay observation is competent.  
If the chronicity provision is not applicable, a claim may 
still be well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

However, the threshold question which must be answered as to 
this issue is whether the veteran has presented a well 
grounded claim for service connection.  A well grounded claim 
is a plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See  Epps v. Gober, 126 F.3d. 1464 
(1997).  

The veteran asserts that he has residuals of shell fragment 
wounds, to include a chronic shoulder and back disability, as 
a result of his service.  In a letter received in February 
1998, he gave the following account: He was wounded during 
his service in Vietnam, where he served with a Marine 
infantry company, specifically, Kilo Company, 3d Battalion, 
Fifth Regiment, 1st Marine Division.  He was hit by shrapnel 
while in a night defensive position.  Due to the demands of 
combat, he was not immediately treated for this injury.  
However, after a few days his wounds became infected and he 
was evacuated to Da Nang, where some surgery was performed.  
He was subsequently evacuated to an Army hospital in Tokyo, 
Japan, where he remained about one month.  He was then flown 
to the Great Lakes Naval and Marine Corps Hospital, where he 
remained until his separation from service.  

The veteran's service medical records include a report, dated 
in August 1968, which indicates that the veteran was assigned 
to the 3d Battalion, Fifth Marine Regiment. 
A report, dated in January 1969, indicates that the veteran 
was referred for convalescence following incision and 
drainage of multiple furuncles of the body.  The diagnosis 
was multiple furuncles.  Over the next few months, he 
continued to receive occasional treatment for what was 
variously termed an infection, a growth, a cyst, a carbuncle 
and an abscess of the back and neck.  He was evacuated to 
Japan with cellulitis of the right arm.  He was subsequently 
evacuated to the United States for further evaluation of his 
furunculosis.  A report, dated in April 1969, indicates that 
the veteran was at the Naval Hospital in Great Lakes, and 
that his diagnosis was chronic furuncles.  The veteran's 
separation examination report, dated in June 1969, shows that 
he had a two-inch scar on his left flank, a two-inch scar on 
his right lower back and left buttock, a three-inch scar on 
his right elbow, and a 1/2-inch scar on his neck.  His upper 
extremities were clinically evaluated as normal. 

The claims file includes a VA examination report, dated in 
December 1996, which shows that the veteran complained of an 
ache in his left shoulder, left arm, back and leg, as well as 
a decreased range of motion.  On examination, three scars 
were noted on the veteran's left shoulder, ranging between 
two to four centimeters (cm.) in length and 0.25 to 1.5 cm. 
in width.  The left arm, shoulder and back also had muscle 
spasms, and the examiner indicated that the veteran's left 
shoulder was "virtually frozen."  The diagnosis was 
"residuals of shrapnel wounds."  

A review of the RO's November 1997 denial of the veteran's 
claim shows that the RO determined that his claim was not 
well grounded because he had already been granted service 
connection for scars due to large draining abscesses of the 
back, neck and buttocks, and because there was no evidence 
showing either that the veteran participated in combat, or 
that he sustained shell fragment wounds during his service.

The law provides that, with circumstances of 
service and notwithstanding that there is no official record 
of service incurrence of the injury.  38 U.S.C.A. § 1154(b) 
(West 1991).  However, for any veteran, combat or not combat, 
evidence submitted in support of a claim "must . . . be 
accepted as true for the purpose of determining whether the 
claim is well grounded . . . [except] when the evidentiary 
assertion is inherently incredible or when the fact asserted 
is beyond the competence of the person making the assertion.  
King v. Brown, 5 Vet. App. 19, 21 (1993).

With regard to the veteran's claim that he participated in 
combat, the veteran's discharge (DD Form 214) does not show 
that he received any commendations or awards for 
participation in combat with the enemy, such as the Combat 
Action Ribbon, Purple Heart, or similar citation.  See 
38 C.F.R. § 3.304(f) (1998).  The veteran's awards include 
the Vietnam Service Medal with star, and the Vietnam Campaign 
Medal with device.  His DD Form 214 indicates that his 
military occupation specialty was mortarman, and that he had 
about nine months and one day of foreign and/or sea service. 

The evidence indicates that the veteran was a mortarman, and 
that he served in Vietnam with a Marine infantry company.  
His participation in combat is therefore conceded for the 
purposes of this claim.  However, as previously noted, 
evidence submitted in support of a claim will not be accepted 
as true for the purpose of determining whether the claim is 
well grounded when the evidentiary assertion is inherently 
incredible.  King, supra.  In this case, no medical evidence 
has been presented or secured to render plausible a claim 
that the veteran has any residuals of shell fragment wounds, 
to include a chronic shoulder and back disability, due to 
wounds or injuries sustained in combat in Vietnam.  To the 
contrary, the service medical records clearly indicate that 
he received treatment for multiple furuncles of the body 
while in Vietnam, and that he was evacuated to Japan with 
cellulitis of the right arm.  He was subsequently evacuated 
to the United States for further evaluation of what was 
diagnosed as furunculosis.  There is no indication of 
shrapnel wounds anywhere in the service medical records.  The 
veteran's accounts are therefore directly contradicted by the 
service medical records, and the Board finds that his 
assertions are inherently incredible.  

Based on the foregoing, the Board finds that the claimed 
condition is not shown to have been incurred in service, and 
that his claim must be denied as not well grounded.  In 
reaching this decision, the Board has considered the 
diagnosis of "residuals of shrapnel wounds" in the 
veteran's December 1996 VA examination report.  However, the 
Board initially notes that the probative value of this 
diagnosis is greatly diminished by the fact that there is no 
indication that the examiner reviewed the veteran's claims 
file prior to making his diagnosis.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).  In addition, the December 1996 diagnosis is 
unenhanced by any additional medical comment, and appears to 
be a bare transcription of a lay history.  This diagnosis 
therefore does not constitute "competent medical evidence" 
that the veteran has residuals of shell fragment wounds, to 
include a chronic shoulder and back disability, that is 
related to his service.  See LaShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence which is simply information 
recorded by a medical examiner, unenhanced by any additional 
medical comment by that examiner, does not constitute 
"competent medical evidence". . . and cannot enjoy the 
presumption of truthfulness accorded by Justus v. Principi, 3 
Vet. App. 510, 513 (1992)).  The Board further points out 
that the VA examiner's diagnosis is vague as to exactly what 
the residuals of the shrapnel wounds are, and that there is 
evidence in a VA peripheral nerves examination report, dated 
in February 1996, which indicates that the veteran's shoulder 
impairment may be due to an injury other than shrapnel 
wounds.  Specifically, he was noted to have a possible 
rotator cuff tear.  As there is no competent evidence that 
the veteran suffered shell fragment wounds during his 
service, or that he currently has residuals of shell fragment 
wounds, to include a chronic shoulder and back disability, 
his claim is not well grounded and must be denied.  See 
Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his 
applications for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  


ORDER

Entitlement to residuals of shell fragment wounds, to include 
a chronic shoulder and back disability, is denied.



		
	WAYNE M. BRAUER
	Member, Board of Veterans' Appeals



 
- 6 -


- 1 -


